 

Case 4:20-mj-00551-N/A-LCK Document1 Filed 09/15/20 Page 1 of 1

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
. * : DISTRICT of ARIZONA
United States District Court °
United States of America DOCKET NO.
vy.
Francisco Gomez-Cusinuichan
MAGISTRATE'S CASE NO.
YOB: 1999; Citizen of Mexico
20-00551MI

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about September 14, 2020, at or near Sells, in the District of Arizona, Francisco Gomez-Cusiuichan, an alien, |
entered, and was found in the United States of America after having been denied admission, excluded, deported, and.

removed from the United States through Nogales, Arizona on December 31, 2019, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission.
thereto; in violation of Title 8, United States Section 1326(a), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Francisco Gomez-Cusiuichan is a citizen of Mexico, On December 31, 2019, Francisco Gomez-Cusiuichan was!
lawfully denied admission, excluded, deported and removed from the United States through Nogales, Arizona. On}
September 14, 2020, agents found Francisco Gomez-Cusiuichan in the United States at or near Selis, Arizona, |

without the proper immigration documents. Francisco Gomez-Cusiuichan did not obtain the express consent of the
Attorney General or the Secretary of the Department of Homeland Security to re-apply for admission to the United
States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

DETENTION REQUESTED SIGNATURE OF LAINANT (official title) |
Being duly sworn, I declare that the foregoing is ‘s
true and correct to the best of my knowledge. kaa +

LMG2/AIC , OFFICIAL TITLE

AUTHORIZED AUSA /s/ Liza Granoff Cog Border Patrol Agent

Andrew J, Carpenter

 

Sworn by telephone _x

 

SIGNATURE OF MAGISTRATE JUDGE” DATE
eo EP ee September 15, 2020
Pe _
LO ian Pp ,

 

eon

 

-} See Federal rufes of Criminnt Procedure Rites 3, 4.1, and 54

 

 
